Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2017

The Court of Appeals hereby passes the following order:

A17I0236. SHELLIELLE S. YOUHOING-NANAN v. THE STATE.

      Shellielle S. Youhoing-Nanan was charged with obstructing an officer.
Youhoing-Nanan filed a motion to recuse the trial judge, which was denied on
February 6, 2017. On March 6, 2017, Youhoing-Nanan filed this application for
interlocutory appeal.1 The State has filed a motion to dismiss, arguing inter alia that
Youhoing-Nanan failed to comply with the requisite appellate procedure.
      The trial court’s order denying Youhoing-Nanan’s motion to recuse is
interlocutory. See Murphy v. Murphy, 322 Ga. App. 829, 831-832 (747 SE2d 21)
(2013). An interlocutory order is not appealable without a certificate of immediate
review. See OCGA § 5-6-34 (b); Atlanta Hanggliders & Ultralights, Inc. v. Rountree,
169 Ga. App. 647, 647 (314 SE2d 679) (1984). Here, Youhoing-Nanan failed to
obtain a certificate of immediate review. We thus lack jurisdiction to consider her
application for interlocutory appeal. See Murphy, supra. Accordingly, the State’s
motion to dismiss is GRANTED, and this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/01/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.



      1
         Youhoing-Nanan filed her application in the Supreme Court, which
transferred the matter to this Court.